Citation Nr: 0911077	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  08-09 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for service-connected chronic lumbosacral strain, 
with history of herniated disc.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and T.B.



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to April 
1946, and from May 1951 to December 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the above claims.  The case is 
currently under the jurisdiction of the St. Petersburg, 
Florida, RO.

In January 2009, the Veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected chronic lumbosacral 
strain is not shown to be manifested by incapacitating 
episodes that have duration of at least 4 weeks, separately 
ratable neurologic symptoms, forward flexion of the 
thoracolumbar spine to 30 degrees or less, or by favorable 
ankylosis of the entire thoracolumbar spine.  

2.  The Veteran's service-connected disabilities are not 
shown to preclude him from securing and following 
substantially gainful employment



CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for chronic lumbosacral 
strain, with history of herniated disc is not warranted.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5237 (2008).

2.  TDIU is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The Board is mindful of the new guidelines which have 
recently been issued by the Court of Appeals for Veterans 
Claims with regard to increased rating cases and mandatory 
notice in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In this regard, the notifications, including the May 2008 
letter, to the Veteran were entirely adequate to inform him, 
or any reasonable person for that matter, of what was 
required, and that he needed to provide evidence with regard 
to how his disability affects him in everyday, daily life; 
his responses confirm that he understood those ramifications 
and mandates.  There is no prejudicial error either alleged 
or shown. 

In this case, the VCAA duty to notify with respect to the 
TDIU claim was satisfied by way of a letter sent to the 
Veteran in December 2006 which fully addressed the notice 
elements and was sent prior to the initial RO decision in 
this matter.  With respect to the increased rating claim, a 
compliant letter was sent in December 2007, prior to the 
issuance of the statement of the case in the claim.  The 
letters informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  Although no longer required, he was 
also asked to submit evidence and/or information in his 
possession to the RO.  The letters also informed him of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  The 
Veteran has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's VA treatment records, and private treatment 
records have been associated with the claims file.  A VA 
examination was conducted in 2007.  In addition, it appears 
that all obtainable evidence identified by the Veteran 
relative to his claims has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Increased Rating for Low Back Disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   

Service connection for the Veteran's low back disability was 
granted in an April 1952 rating decision.  A 10 percent 
rating was in effect from 1956 until the May 2007 rating 
decision on appeal granted a 20 percent rating from December 
2006, the date of the Veteran's claim for increase.

The Veteran's service connected low back disability is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).  Spine 
disorders are evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula).  
The current 20 percent evaluation contemplates forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; a combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is in order for forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  

The "combined range of motion" refers to the sum of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  38 C.F.R. § 4.71a (Plate V) indicates 
that normal range of motion of the thoracolumbar spine 
encompasses flexion to 90 degrees and extension, bilateral 
lateral flexion, and bilateral rotation to 30 degrees.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  

The Board notes that criteria of the General Rating Formula 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  

Associated objective neurological abnormalities, including 
but not limited to bowel or bladder impairment, are evaluated 
separately under an appropriate diagnostic code.  General 
Rating Formula, Note (1).  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes a 20 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying scheduler criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

On a VA examination in May 2007, the examiner noted pain, 
stiffness, and limitation of movement of the lumbosacral 
spine.  Forward flexion was to 60 degrees; extension, 20 
degrees; left and right lateral flexion and left and right 
lateral rotation were to 20 degrees.  Following five 
repetitive movements there was no additional loss of motion, 
although the Veteran complained of increased back pain.  
Neurological examination noted present deep tendon reflexes 
and knee jerks, although the right knee jerk was diminished.  
Left ankle jerk was normal (the Veteran's right leg was 
amputated below the knee).  There was no sensory impairment.  
The examiner noted that there was no additional loss of range 
of motion with consideration to pain, fatigue, coordination, 
or weakness by repetitive motion.  The diagnosis was 
lumbosacral strain with lumbar disc disease and compression 
fracture of L2.  

Computer tomography (CT) scan of the lumbar spine in June 
2008 noted extensive chronic degenerative change in the 
lumbar spine; L2 superior endplate compression fracture; 
moderately severe spinal stenosis at each level from L1-L2 to 
L4-L5; and foraminal stensosis.

In comparing the medical evidence to the rating criteria, the 
Board finds that the service-connected chronic low back 
strain is not shown to warrant a rating higher than the 
current 20 percent.  The Veteran does not meet the criteria 
for a 40 percent disability rating because he does not have 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine. 

In addition, VA must consider the effect of pain and weakness 
when rating a service-connected disability on the basis of 
limitation of range of motion.  DeLuca, supra.  Functional 
loss due to pain or weakness must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  See 38 C.F.R. § 4.40.  

The Board notes that Veteran's range of motion was limited by 
pain; however no additional limitation of function due to 
fatigue, weakness, incoordination or lack of endurance was 
found at the VA examination.  The Board finds that the 
currently assigned 20 percent disability rating criteria 
already contemplates pain on limitation of motion and 
therefore does not warrant an additional rating under DeLuca.  

The Board has also considered whether a separate evaluation 
is warranted for neurological symptoms associated with the 
Veteran's service-connected lumbosacral strain.  In this 
regard, as discussed above, Note (1) of the general rating 
formula instructs the rater to separately evaluate any 
associated objective neurological abnormalities under an 
appropriate diagnostic code.

The record does not demonstrate any incapacitating episodes 
associated with the Veteran's service connection low back 
disability.  With respect to neurological symptoms, during 
his hearing before the undersigned the Veteran reported left 
foot drop.  In this regard, the Board notes that he is 
competent to report the symptoms he experiences.  See Layno 
v. Brown, 6 Vet. App. 465 (1994).  However, despite his 
neurological complaints, the weight of the evidence does not 
warrant assignment of a separate rating.  The May 2007 VA 
examination did not find any significant neurological 
deficits.  Thus, this absence of documented neurological 
disability is found to be more probative than the Veteran's 
reported complaints.  Therefore, the Board finds there is no 
basis to award a separate disability rating for a 
neurological impairment associated with the Veteran's 
service-connected lumbosacral strain.

Accordingly, based on the evidence of record the Board finds 
that an evaluation higher than 20 percent for the service-
connected chronic lumbosacral strain, with history of 
herniated disc, cannot be assigned in this case.  

III.  TDIU

The veteran asserts that he is unable to work due to his 
service-connected disabilities.  

Entitlement to a TDIU requires the presence of an impairment 
so severe that it is impossible for the average person to 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The governing regulations provide that, to qualify for a 
TDIU, if there is only one service-connected disability, it 
must be rated at 60 percent or more.  38 C.F.R. § 4.16(a).  
If there are two or more service-connected disabilities, at 
least one shall be rated at 40 percent or more, and there 
shall be sufficient additional disability to bring the 
combined rating to 70 percent or more.  Id.  If the evidence 
demonstrates that the veteran is unemployable by reason of 
his service-connected disabilities, but fails to meet these 
percentage standards, the claim shall be submitted to the 
Director of Compensation and Pension Service for extra-
schedular consideration.  38 C.F.R. § 4.16(b).  

In this case, service connection is in effect for below-the-
knee amputation of the right lower extremity, rated as 60 
percent disabling; chronic lumbosacral strain with history of 
herniated disc, rated as 20 percent disabling; residuals, 
fracture of the distal right femur, rated as 10 percent 
disabling; and scar, right thigh, rated as 10 percent 
disabling.  (He is also service connected for otitis media 
and hemorrhoids, however these are assigned noncompensable 
ratings.)  The Veteran's combined disability rating is 70 
percent.  The percentage requirements for consideration for 
entitlement to a TDIU under 38 C.F.R. § 4.16 are therefore 
met in this case.  

Despite the combined rating of 70 percent, the evidence 
demonstrates that the Veteran's non-service-connected 
disabilies primarily preclude gainful employment.  The 
veteran last worked in 1982 when he retired from his career 
with the Defense Contracting Administration Service where he 
had worked since 1954.  His last job title there was 
contractor, and the Veteran indicated that he retired from 
his position and did not leave due to disability.  

The Veteran's significant nonservice connected disabilities 
include legal blindness secondary to macular degeneration, 
paroxysmal cardiac arrhythmia with pacemaker, chronic 
obstructive pulmonary disease (COPD), and mixed conductive 
and sensorineural hearing loss resulting in marked bilateral 
deafness. 

The medical evidence of record collectively shows that the 
Veteran's service-connected disabilities do not preclude 
gainful employment.  The May 2007 VA examiner noted that the 
Veteran had primarily been employed at a desk position with 
sedentary employment and no deleterious effect on his 
occupation from his disabilities.  Significantly, the 
Veteran's low back disability and right leg amputation 
disabilities were present throughout his working history and 
did not preclude his successful employment for many years.

Although the Veteran's service-connected disabilities 
certainly affect his employability, the evidence does not 
show that they preclude all substantially gainful employment 
for which he is otherwise qualified as required for the grant 
of a TDIU.  His outpatient clinical records and his personal 
statements show that he is able to perform activities of 
daily living, and his cognitive skills have remained intact.  
In sum, there is no indication that the Veteran's service-
connected disabilities render him unable to do at least 
sedentary work.  

The Board is sympathetic to the Veteran's limitations that 
have resulted due to his service-connected disabilities.  
Indeed, VA has recognized the severity of those disabilities 
in the rating percentages currently assigned.  Regardless, 
the Board is bound by the governing statutes and regulations, 
which require that in claims for TDIU, the service-connected 
disabilities alone must be of sufficient severity as to 
produce unemployability.  In this case, the evidence falls 
short of such support.  As the preponderance of the evidence 
is against the Veteran's claim, the benefit of the doubt 
provision does not apply.  A TDIU is not warranted.


ORDER

A rating in excess of 20 percent for service-connected 
chronic lumbosacral strain, with history of herniated disc, 
is denied.

Entitlement to TDIU is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


